HEDRICK, Judge.
The sole question presented on appeal is whether the trial judge erred in not allowing defendant to offer evidence that it, rather than plaintiff, made the actual sale of a certain part to Pontiac Division. Defendant contends that “[t]he question of whether or not an exclusive agent can recover commissions for sales made by its principal depends on an interpretation of the contract . . .,” and that, in the instant case, “the contract should be interpreted and construed against Castle to allow Custom Molders to sell its own products.” Plaintiff, on the other hand, argues that the court acted correctly in excluding the evidence, citing 3 Am. Jur. 2d Agency Sec. 258, which provides:
Unless the contract provides otherwise, however, any agent, even if merely a nonexclusive agent, who is the originating or procuring cause of a sale, is entitled to recover commissions thereon, notwithstanding the sale was actually made or consummated by the principal personally or through another agent.
The sales representation agreement in pertinent part provides:
The termination of this Agreement, as provided by Paragraph (10) herein, shall not affect Manufacturers obligation to pay Castle its commission based on all sales of said products or services furnished to a customer company whose business with Manufacturer was obtained as a result of Castles efforts for a period of one (1) year from and after the effective date of termination.
Any construction of the contract terms leads to the conclusion that it was the solicitation of business terminating in a sale, not *726the sale itself, that entitles plaintiff to a commission. Since the evidence discloses that plaintiff solicited the sale in question, and defendant does not contend otherwise, evidence as to who actually made the sale would be irrelevant and thus was correctly excluded by the trial court. We hold the findings support the conclusions, and the conclusions support the judgment.
Affirmed.
Judges Hill and Eagles concur.